DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/419,420 filed 05/22/2019 claims priority from provisional application 62/677,239 filed 05/29/2018. 
Foreign Priority
No claim to an application for foreign priority.
Information Disclosure Statement
No information disclosure statement currently filed. 
Drawings
The drawings are objected to because of the following minor typographical informalities:  Figures 3, 6, 10, 13, 14, 19, 20 and 22-24 all appear blurry and/or pixilated therefore making understand difficult. Please submit clear drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following minor typographical informalities:
Specification page 33, paragraph 0137 states, “the organic thin film behaviors as a typical…” could benefit from some rephrasing for the purpose of clarity. 
Specification page 35, paragraph 0145 states, “high slop” instead of “high slope.”
Appropriate correction is required.

It appears that many trade names or marks used in commerce appear in paragraphs 0111-0112. All terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- ORGANIC SEMICONDUCTOR STRETCHABLE CONDUCTIVE THIN FILM AND ORGANIC SENSOR AND ELECTRONIC DEVICE INCLUDING THE SAME--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2017/0174842 A1 to Wang et al. (“Wang”) with support provided by journal article entitled A highly stretchable autonomous self-healing elastomer to Li et al. (“Li”).
	It is noted that Wang and Li appear to disclose the same invention as per Figure 1 of each are the same.
	Regarding independent claim 1, Wang/Li teach of an organic thin film (i.e., as defined below) comprising:
a semiconducting polymer including a ligand that is metal-coordination bondable or is metal-coordination bonded (see Figure 1c of Wang and Li. Also see Figure 1b of Li); and
an elastomer including a ligand that is metal-coordination bondable or is metal-coordination bonded (see Figure 1c of Wang and Li. Also see Figure 1b of Li),
the semiconducting polymer and the elastomer being configured to be dynamic intermolecular bonded by a metal-coordination bond (see Figure 1c of Wang and Li. Also see Figure 1b of Li). 
As illustrated in the annotated Figure 1c below: 

    PNG
    media_image1.png
    519
    1386
    media_image1.png
    Greyscale

Both Wang and Li illustrate Figure 1c, however Li shows the Figure in color and states in explanation of Figure 1c that “PDMS chains shown in different colours represent different polymers.” Therefore, Li’s Figure 1c with Li’s Figure 1b chart label appears to show: a PDMS polymer (i.e., one color of Figure 1c as annotated) with a pdca ligand that is metal coordination bonded to another pdca ligand that is part of another PDMS polymer(i.e., another color of the Figure 1c as annotated). Since the PDMS stretches, as illustrated in the Figures either of the PDMS polymers may be considered the claimed elastomer. It is also noted that an elastomer is a type of polymer. Therefore, it appears that claim 1 is taught by Wang/Li. 
	Regarding claim 2, Wang/Li teach of a matrix as per Li in page 619, column 1 and page 622, column 1. Wang mentions a polymer matrix in paragraphs 0058, 0068, 0075 and 0088. In combination with Figure 1 drawings it appears that there is a matrix that includes the claimed elastomer and polymer and includes nanoparticle-type domains that are grouped around the metal coordination connection. This appears to enable stretching.  
	Regarding claim 5, Wang/Li teach wherein the ligand of the semiconducting polymer and the ligand of the elastomer are the same (i.e., same pdca ligand) or different, and
the ligand of the semiconducting polymer and the ligand of the elastomer are independently a multi-dentate ligand (see paragraphs 0007-0009 of Wang) having a plurality of sites for metal-coordination bonds with different bonding strengths.
Regarding claim 6, Wang/Li teach wherein the ligand of the semiconducting polymer and the ligand of the elastomer are the same (i.e., same pdca ligand) or different, and
the ligand of the semiconducting polymer and the ligand of the elastomer independently include a nitrogen-containing heterocyclic moiety and an amide moiety (refer to paragraphs 0007-0014).
Regarding claim 7, Wang/Li teach wherein at least one of the ligand of the semiconducting polymer and the ligand of the elastomer includes a pyridine dicarboxamine moiety (i.e., as stated throughout Wang and Li there is pdca).	
Regarding claim 8, Wang/Li teach the semiconducting polymer includes a heterocycle (as per paragraph 0081 there is heteroaryl groups with nitrogen), and
the heterocycle includes one of N, O, S, Se, Te, or a combination thereof (as per paragraph 0081 there is heteroaryl groups with nitrogen).
Regarding claim 9, Wang/Li teach wherein the elastomer includes one of a polysiloxane structural unit (i.e., pdms throughout both Wang and Li), a polyamide structural unit, a polyisobutene structural unit, a polyolefin structural unit, a polyester structural unit, a polyurethane structural unit, or a combination thereof.
Regarding claim 10, Wang/Li teach a metal ion (i.e., Fe throughout for metal coordination).
Regarding claim 11, Wang/Li teach of an electronic device having the organic thin film of claim 1 (i.e., as per Wang in Figure 33 there is a simple electronic device. Li shows an electronic device in Figure 4d).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest in combination with the other elements of parent claim 1, wherein an amount of the elastomer in the organic thin film is equal to or greater than an amount of the semiconducting polymer in the organic thin film.
	Dependent claim 4 contains allowable subject matter, because it depends of the allowable subject matter of claim 3. 

Claim 12 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest in combination with the other elements of claim 12, a plurality of unit devices, wherein each unit device among the plurality of unit devices includes a gate electrode, an active layer overlapping with the gate electrode, and a source electrode and a drain electrode electrically connected to the active layer, the active layer includes the organic thin film of claim 1.
It does NOT appear that Wang and Li teach of an active layer. Instead, Wang and Li appear to teach of a dielectric type layer that stretches and self-heals. 
It is noted that US 2017/0331057 A1 to Chung et al. (“Chung”) teaches in paragraph 0118 of an organic film that is close to claim 1. Chung shows in Figure 2, paragraphs 0136 that the polymer dielectric layer as described is used for the gate dielectric layer number 140, not for an active layer. 
Dependent claims 13-23 contains allowable subject matter, because they depend on the allowable subject matter of claim 12.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07 May, 2022
/John P. Dulka/Primary Examiner, Art Unit 2895